Citation Nr: 1811874	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-28 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from May 1994 to August 1994 and on active duty from October 1995 to June 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a videoconference hearing in August 2016 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.  

The Veteran filed a claim of entitlement to service connection specifically for depression and suicidal ideation in December 2009.  The scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board will address the claim currently on appeal as entitlement to service connection for a psychiatric disorder to include depression and PTSD.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that she has depression due to multiple in-service incidents.  First, she alleges she was raped by an NCO while in annual training at Fort Smith, Arkansas in 1994 or 1995.  Second, she alleges she was sexually harassed by a Sergeant while stationed at Fort Hood while on active duty.  Third, she alleges she was threatened by her husband at the time, while stationed at Fort Hood.  She also alleges that she sought mental health treatment during active duty.  See August 2016 Board Hearing Transcript. 

First, the Veteran's mental health treatment records, which are kept separately from regular service treatment records are not associated with the file.  They must be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2017).

Second, an examination shall be conducted for a psychiatric disorder based on personal assault.  See 38 C.F.R. § 3.304(f)(5) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Advise the Veteran that she can submit alternate evidence to support her claim for service connection and to corroborate alleged in-service stressors, including statements from service medical personnel, statements from individuals who served with her and may have witnessed the events she identifies as her stressors ("buddy" certificates or affidavits), letters written during service, and statements from individuals including friends and family members to whom she may have confided these events or who may have observed her reaction to them either during his active service or immediately following her discharge from active service.


4.  Following the completion of the above, provide the Veteran with a VA examination to determine the nature and etiology of any psychiatric disability diagnosed, to include both PTSD and non-PTSD psychiatric disorders.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events and the Veteran's post-service medical and psychiatric history.

Based on the review of the claims file and the results of the examination, particularly the Veteran's psychiatric history as elicited during the examination and as provided at the Board hearing, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assaults, and if so, whether any of her current psychiatric diagnoses are related to the alleged incidents.  

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




